DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 has been entered. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments. The previous objections to the claims are withdrawn in light of applicant’s amendments. Claims 7, 8, 12-17, and 19-28 remain pending in this application. Claim 20 is withdrawn.

Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive.
With regard to applicant’s argument that Albrektsson cannot be used as a stem for a megaprosthesis, the examiner disagrees. It is first noted that applicant’s arguments rely on language solely recited in preamble recitations in the claim(s). When reading the preamble in the context of the entire claim, the recitation “megaprosthesis” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. It is also noted that the claims are directed toward a device and the limitation of a megaprosthesis is functional because it is a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Similarly, the limitation “configured to replace at least the entire joint surface, the entire epiphysis, and the entire metaphysis” is functional because it is a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). The examiner notes that a method claim that recites removal of the entire metaphysis in combination with the claimed elements might overcome the current rejections. Applicant is invited to schedule a telephonic interview to discuss further.
With regard to applicant’s argument that the prosthesis of Albrektsson is not expected to be successfully used for a megaprosthesis, the examiner disagrees. The stem of Albrektsson in view of Brown describes a screwed intramedullary stem with apertures for receiving cross-pins for prosthetic fixation in the same way as applicant, since it meets the claimed structural limitations. Therefore, the stem of Albrektsson in view of Brown would be expected to have success as use for a megaprosthesis to the same extent as applicant’s claimed stem. 

Response to Amendment
The Affidavit under 37 CFR 1.132 filed 12/22/2021, in combination with the Affidavits under 37 CFR 1.132 filed 9/9/2022, remains insufficient to overcome the rejection of claims 7, 8, 12-17, and 19-28 based upon Albrektsson as set forth in the last Office action because:  
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  Further, there is no evidence that the claimed invention does in fact satisfy the long-felt need. In particular, applicant has not linked the specific claim language to the evidence presented and therefore, there is no nexus between the invention as claimed and the evidence of long felt need. See MPEP § 716.01.
It states that the claimed subject matter solved a problem that was long standing in the art.  However, the examiner maintains that it appears as though the long-felt need (i.e. aseptic loosening) has been satisfied by another before the invention by applicant, as indicated in Exhibit M on page 1284, which states that the application of an HA collar at the prosthesis-bone junction has been shown to successfully prevent aseptic loosening by inducing bony ingrowth onto the collar. This additional collar, as well as a rotating hinge, was included on the Stanmore knee endoprosthesis and led to significant reductions in aseptic loosening and bushing wear (see page 1285). Applicant’s argument that Exhibit M also discloses that the MUTARS endoprosthesis, which includes an HA coating, had a relatively poor implant survival and a high incidence of almost every complication, appears to be moot since the MUTARS endoprosthesis did not include the application of an HA collar. See MPEP § 716.04. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 12-14, 19, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,156,879 B1 to Albrektsson et al. (Albrektsson) in view of US Patent Application Publication No. 2006/0129247 to Brown et al. (Brown).
Regarding at least claim 12
Albrektsson teaches a femur fixture for a hip-joint prosthesis (abstract). 
[AltContent: ][AltContent: textbox (Tapered free end)][AltContent: textbox (Single cylindrical portion)][AltContent: ]
    PNG
    media_image1.png
    370
    204
    media_image1.png
    Greyscale

Albrektsson meets the limitations of a megaprosthesis comprising a monolithic stem (1) comprising an intercalary segment (5), a solid shaft (3) configured to be inserted into a bone canal (col. 5, lines 32-36), and a collar (20) connecting the shaft to the intercalary segment (fig. 1), wherein the shaft comprises a tapered distal free end (distal end of connecting section 15 in combination with distal section 13 which includes terminal distal section 12; see annotated fig. 3 above) and a single cylindrical portion (proximal end of connecting section 15 in combination with proximal portion 11; see annotated fig. 3 above) having a constant diameter (col. 6, lines 43-52 discloses that the proximal end of connecting section 15 has essentially the same diameter as the proximal section 11) between the free end and the collar (fig. 1), the cylindrical portion (proximal end of connecting section 15 in combination with proximal portion 11) comprises screw threads on a partial portion of its outer surface (col. 6, lines 2-4 disclose threads on the proximal portion 11), while the remaining part of the outer surface comprises a roughened, knurled, porous, or hydroxyapatite coated surface with no screw thread (fig. 1 shows that the threads are not included on recessed areas 14 or on the proximal end of connecting section 15 and col. 6, lines 65-67 through col. 7, lines 1-2 discloses a grit-blasted/roughened surface for promoting osseointegration); and a modular body (25) coupled to the intercalary segment by a male/female coupling (col. 7, lines 23-28 discloses a tapered mounting section 23  for the ball component 25 to be mounted on), wherein the modular body is configured to replace at least the entire joint surface and the entire epiphysis (fig. 8). The modular body of Albrektsson is also fully capable of being used to replace the entire metaphysis of a bone, if that portion of the bone were removed, for example, with additional elements if necessary.
[AltContent: rect]
    PNG
    media_image2.png
    285
    206
    media_image2.png
    Greyscale

It is also noted that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
However, Albrektsson does not teach wherein the cylindrical portion comprises two apertures, each having a central axis perpendicular to and passing through a central axis of the cylindrical portion, the apertures extend about 90º to each other and are configured to receive cross-pins therein.
Brown teaches a bone attachment assembly (280) implanted within a proximal femur (308) having a femoral head prosthesis (310) attached upon the extension (294), as well as a plurality of transverse pins (312) to maintain the anchor body (288) in a substantially stationary position within a cavity (314) disposed within the proximal femur (308) (paragraph 0139). 

    PNG
    media_image3.png
    209
    186
    media_image3.png
    Greyscale

Brown also teaches that any suitable arrangement of apertures may be used including apertures that are in perpendicular or other non-parallel arrangements (paragraph 0071) and that transverse pins (44) may be disposed in the perpendicularly arranged apertures (paragraph 0073). Further, Brown teaches an alternative embodiment in which the prosthesis is secured by threads (paragraph 0169 and fig. 36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the threaded cylindrical portion of Albrektsson, which provides anchorage of the prosthesis in the bone, to include two apertures, each having a central axis perpendicular to and passing through a central axis of the cylindrical portion, the apertures extend about 90º to each other and are configured to receive cross-pins therein, in order to maintain the body of the prosthesis in a substantially stationary position within the bone cavity by providing additional stability and anti-rotational securement, as taught by Brown, since the substitution of one known anchorage method for another would yield predictable results to one of ordinary skill in the art in this case, as indicated by the alternative embodiments of Brown. 
Regarding at least claim 7
Albrektsson in view of Brown teaches the megaprosthesis of claim 12. Albrektsson also teaches wherein a portion of the shaft (proximal portion; 11) adjacent to the collar (20) has a diameter larger than the diameter of the shaft in the location of the threads (fig. 1).  
Regarding at least claim 8
Albrektsson in view of Brown teaches the megaprosthesis of claim 12. Albrektsson also teaches wherein the collar has a polygonal or circular perimeter (fig. 1).
Regarding at least claim 13
Albrektsson in view of Brown teaches the megaprosthesis of claim 12. Albrektsson also teaches wherein the modular body is an artificial joint or a bone replacement segment (hip-joint prosthesis; abstract).  
Regarding at least claim 14
Albrektsson in view of Brown teaches the megaprosthesis of claim 13. Albrektsson also teaches wherein the artificial joint is a replacement knee joint, hip joint, shoulder joint, wrist joint, ankle joint, elbow joint, joints of the hand, joints of the foot (hip-joint prosthesis; abstract).
Regarding at least claim 19
Albrektsson in view of Brown teaches the megaprosthesis of claim 12. Albrektsson also teaches wherein the shaft further comprises a taper portion (proximal section; 18) adjacent to the collar and locating between the collar and the cylindrical portion (fig. 1 shows the proximal section 18 between the collar 21 and cylindrical portion 11), the taper portion having no thread (the embodiment of fig. 13 shows proximal section provided with a roughness 18a in the form of circumferential beads), tapers outwardly toward the diameter of the collar (fig. 13 shows that the section 18 tapers outwardly toward the diameter of the collar 21), and comprises a roughened, knurled, or porous surface (beads; col. 8, lines 11-13 discloses roughness in the form of circumferential beads).
Regarding at least claim 21
Albrektsson in view of Brown teaches the megaprosthesis of claim 19. Albrektsson also teaches wherein the threads cover at least 50% of the shaft (fig. 1 shows that at least 50% of the shaft is covered by threads).
Regarding at least claim 22
Albrektsson in view of Brown teaches the megaprosthesis of claim 12. Brown also teaches wherein the modular body is fastened to the intercalary segment by a bolt, a screw, a pin, or a rivet, for the purpose of maintaining the body of the prosthesis in a substantially stationary position within the bone cavity (Brown discloses the use of a pin; paragraph 0071, 0073, and 0139).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the threaded cylindrical portion of Albrektsson, which provides anchorage of the prosthesis in the bone, for the fastener (pin) comprises a bolt, a screw, a pin, or a rivet of Brown, in order to maintain the body of the prosthesis in a substantially stationary position within the bone cavity, as taught by Brown, particularly since the substitution of one known anchorage method for another would yield predictable results to one of ordinary skill in the art in this case, as indicated by the alternative embodiments of Brown. 
Regarding at least claim 23
Albrektsson in view of Brown teaches the megaprosthesis of claim 12. Albrektsson teaches at least one grit-blasted outer surface for promoting the osseointegration between the surface and the surrounding cancellous bone tissue (col. 6, lines 65-67 through col. 7, lines 1-5). However, Albrektsson does not teach wherein the outer surface of the stem comprises a hydroxyapatite coating.
Brown teaches a surface operable for accepting biological bone attachment by bone ingrowth and/or ongrowth that may be provided with a porous interface coating which may be made from cobalt chromium beads, sintered together, or a pressed and sintered multiple layer wire grid of titanium alloy wires, or a pressed and sintered coarse wire, or a plasma sprayed titanium and may also include a hydroxyapatite layer in conjunction with any of the above material layers, in order to enhance bone ingrowth (paragraph 0082).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grit-blasted outer surface of the stem of Albrektsson to also include a hydroxyapatite coating, in order to enhance bone ingrowth, as taught by Brown.
Regarding at least claim 24
Albrektsson also meets the limitations of a monolithic stem for a megaprosthesis comprising an intercalary segment (23) configured to mate to a modular body (25) configured to replace at least the entire joint surface, epiphysis, and metaphysis (see annotated fig. 8 above; it is also noted that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)); a solid shaft (3) configured to be inserted into a bone canal; and a collar (20) connecting the shaft to the intercalary segment (fig. 3), wherein the shaft comprises a tapered distal free end (see annotated fig. 3 above) and a single cylindrical portion (see annotated fig. 3 above) having a constant diameter to match an inner diameter of the bone canal (col. 6, lines 43-52 discloses that the proximal end of connecting section 15 has essentially the same diameter as the proximal section 11) and locating between the free end and the collar (the cylindrical portion is located between the free end and the collar 20 as shown in fig. 3), wherein the cylindrical portion comprises screw threads on a partial portion of its outer surface (col. 6, lines 2-4 disclose threads on the proximal portion 11), while the remaining part of the outer surface comprises a roughened, knurled, porous, or hydroxyapatite coated surface with no screw thread (fig. 1 shows that the threads are not included on recessed areas 14 or on the proximal end of connecting section 15 and col. 6, lines 65-67 through col. 7, lines 1-2 discloses a grit-blasted/roughened surface for promoting osseointegration), wherein the megaprosthesis is configured to replace the entire epiphysis (fig. 8). The modular body of Albrektsson is also fully capable of being used to replace the entire metaphysis of a bone, if that portion of the bone were removed, for example, with additional elements if necessary. It is noted that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
However, Albrektsson does not teach wherein the cylindrical portion comprises two apertures, each having a central axis perpendicular to and passing through a central axis of the cylindrical portion, the apertures extend about 90º  to each other and are configured to receive cross-pins therein. 
Brown teaches a bone attachment assembly (280) implanted within a proximal femur (308) having a femoral head prosthesis (310) attached upon the extension (294), as well as a plurality of transverse pins (312) to maintain the anchor body (288) in a substantially stationary position within a cavity (314) disposed within the proximal femur (308) (paragraph 0139). Brown also teaches that any suitable arrangement of apertures may be used including apertures that are in perpendicular or other non-parallel arrangements (paragraph 0071) and that transverse pins (44) may be disposed in the perpendicularly arranged apertures (paragraph 0073). Further, Brown teaches an alternative embodiment in which the prosthesis is secured by threads (paragraph 0169 and fig. 36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the threaded cylindrical portion of Albrektsson, which provides anchorage of the prosthesis in the bone, for two apertures, each having a central axis perpendicular to and passing through a central axis of the cylindrical portion, the apertures extend about 90º to each other and are configured to receive cross-pins therein, in order to maintain the body of the prosthesis in a substantially stationary position within the bone cavity, as taught by Brown, since the substitution of one known anchorage method for another would yield predictable results to one of ordinary skill in the art in this case, as indicated by the alternative embodiments of Brown. 
Regarding at least claim 25
Albrektsson in view of Brown teaches the stem of claim 24. Albrektsson also teaches wherein the shaft further comprises a taper portion (18) directly adjacent to the collar and locating between the collar and the cylindrical portion (fig. 1 shows the proximal section 18 between the collar 21 and cylindrical portion 11), the taper portion having no thread (the embodiment of fig. 13 shows proximal section provided with a roughness 18a in the form of circumferential beads), tapers outwardly toward the diameter of the collar (fig. 13 shows that the section 18 tapers outwardly toward the diameter of the collar 21), and comprises a roughened, knurled, or porous surface (beads; col. 8, lines 11-13 discloses roughness in the form of circumferential beads).
Regarding at least claim 26
Albrektsson in view of Brown teaches the stem of claim 25. Albrektsson also teaches wherein the threads cover at least 50% of the shaft (fig. 1 shows that at least 50% of the shaft is covered by threads).  
Regarding at least claim 27
Albrektsson in view of Brown teaches the stem of claim 12. Albrektsson also teaches wherein the collar is configured to mate with a tool to screw and advance the stem into a bone (the stem of Albrektsson is intended to be screwed into a bone cavity ; therefore, the collar must be configured to at least indirectly mate with a tool to screw and advance the stem into a bone as claimed, particularly since this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)).  
Regarding at least claim 28
Albrektsson in view of Brown teaches the stem of claim 24. Albrektsson also teaches wherein the collar is configured to mate with a tool to screw and advance the stem into a bone (the stem of Albrektsson is intended to be screwed into a bone cavity ; therefore, the collar must be configured to at least indirectly mate with a tool to screw and advance the stem into a bone as claimed, particularly since this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)).
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrektsson in view of Brown, as applied to claim 12 above, and further in view of US Patent Application Publication No. 2014/0114362 A1 to Giersch et al. (Giersch).
Regarding at least claim 15
Albrektsson in view of Brown teaches the megaprosthesis of claim 12. However, Albrektsson in view of Brown does not teach wherein the tapered distal free end of the shaft comprises a tapered point.  
Giersch teaches a screw for fixation of, for example, a fracture having a hollow shaft, a first outer thread and radial openings at its distal end, and a second outer thread and an inner engagement portion at its proximal end and can be installed at the intended site in an object (abstract). Giersch also teaches that a free end of the shaft can be tapered to a point, for the purpose of allowing better introduction of the screw into an object of interest like a bone (paragraph 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Albrektsson in view of Brown to include that the tapered distal free end of the shaft comprises a tapered point, in order to allow better introduction of the screw into an object of interest like a bone, as taught by Giersch.Regarding at least claim 16
Albrektsson in view of Brown and Giersch teaches the megaprosthesis of claim 15. Albrektsson also teaches wherein the threads are located approximately midway between the free end and the collar (fig. 3 shows threads located approximately midway between the free end and the collar 20; see annotated fig. 3 above).  
Regarding at least claim 17
Albrektsson in view of Brown and Giersch teaches the megaprosthesis of claim 19. Albrektsson also teaches wherein the threads cover at least 50% of the shaft (fig. 1 shows that at least 50% of the shaft is covered by threads).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774